—Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered on or about June 3, 1993, denying the People’s motion to reargue an order, same court and Justice, which granted defendant’s suppression motion, unanimously affirmed.
We agree with the suppression court that reasonable suspicion to forcibly stop defendant was not provided by the anonymous tip of drug selling activities and the fact that defendant *707and his companions walked away when they saw the officer approach them from a block away, and that the seizure cannot be deemed merely an attempt to initiate a common-law inquiry because the officer said "excuse me” just before grabbing defendant’s shoulder. The officer, who had no reason to believe that defendant was armed and did not himself observe defendant engage in any criminal activity, never identified himself to defendant or otherwise indicated that he wanted to talk to him before grabbing him.
We have considered all other issues and find them to be meritless. Concur—Murphy, P. J., Wallach, Kupferman and Asch, JJ.